EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-135158, 333-168585 and 333-176560) and Forms S-8 (Nos. 333-90512, 333-47258, 333-116348, 333-116349, 333-160346, 333-160347 and 333-176528) of CAS Medical Systems, Inc. of our report dated March 27, 2012 relating to the financial statements of CAS Medical Systems, Inc. as of and for the years ended December 31, 2011and 2010 which report appears in the December 31, 2011 Annual Report on Form 10-K of CAS Medical Systems, Inc. /s/ J.H. Cohn LLP Glastonbury, Connecticut March 27, 2012
